Hill, J.
Where it appears from the face of an equitable petition thap, it does not pray for substantial relief against any party litigant who to a resident of the county in which the suit is brought, the superior court of the county where such petition is filed is without jurisdiction of the case, and it is error for the trial judge to overrule a demurrer filed thereto on that ground. Orr Shoe Co. v. Kimbrough, 99 Ga. 143 (25 S. E. 204); Fleetwood v. Dees, 80 Ga. 729 (7 S. E. 102). See Hamilton v. DuPre, 111 Ga. 819 (35 S. E. 684).

Judgment reversed.


All the Justices concur.

W. E. Terrell, for plaintiff in error.
Mrs. Crumbly not 'a necessary or proper party defendant: Kenan v. Miller, 2 Ga. 389; Beall v. Blake, 16 Ga. 119; Smith v. Pate, 51 Ga. 246; Bailie v. McWhorter, 56 Ga. 183; Blaisdell v. Mitchell, 68 Ga. 61; and see Railroad Com. v. Palmer Co., 124 Ga. 633.
Bunn & Bunn, contra.
Any necessary party defendant to an action to cancel a deed is a party against whom substantial relief is prayed; and the heirs of John C. Merritt are interested either for or against the cancellatio'n: Palmer v. Inman, 122 Ga. 226; Paulk v. Ensign-Oskamp Co., 123 Ga. 467; Jackson v. Jackson, 127 Ga. 183; Pierce v. Middle Ga. Land &c. Co., 131 Ga. 99; Emmett v. Dekle, 132 Ga. 593; Kehr v. Floyd, 132 Ga. 626.